Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
Figures 1-5 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Drawings
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Ultrasonic meter including a plurality of pairs of transducers and two or more protrusions arranged to exclude fluid from non-sampled volumes.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13, at line 2, applicant further defines “for each path …” however, claim 1, on which claim 13 depends from, defines one or more pairs defining a beam path. In this case if there would be only one pair then there would only be one beam path and not more than one unless there are more pairs.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5-11, 15 and 18-21 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Sonnenberg (2018/0120139) (hereinafter Sonnenberg `139).
Regarding claim 1, Sonnenberg `139 teaches an ultrasonic meter (1) for measuring a flow-rate of a fluid, comprising: a flow conduit (2) for the fluid, the flow conduit extending along a first axis between a first opening (3) and a second opening (4); one or more pairs of ultrasonic transducers (8, 9), each pair of ultrasonic transducers configured to define a corresponding beam path intersecting the flow conduit within a measurement region (5) of the flow conduit, wherein each beam path makes an angle with the first axis so that within the measurement region each beam path comprises a component parallel to the first axis and a component transverse to the first axis (inherent feature as the beam spreads widely in the flow path), the measurement region spanning between a first position and a second position (Fig. 1A) spaced apart along the first axis, wherein one or more portions of the measurement region which are outside of any of the one or more beam paths comprise non-sampled volumes (27a); two or more protrusions (walls of secondary channels 27a) extending along the first axis, at least part of each protrusion being arranged to exclude fluid from at least part of one or more non-sampled volumes, wherein the two or more protrusions are arranged so that, for each beam path, the component transverse to the first axis passes through at least one space defined by a pair of protrusions (Fig. 11B).
Regarding claim 2, Sonnenberg `139 teaches the at least one protrusion extends along the first axis for a distance which spans the measurement region (Fig. 13A).
Regarding claim 5, Sonnenberg `139 teaches for at least one protrusion, a height of the protrusion perpendicular to the first axis varies with position along the first axis (para 0074).
Regarding claim 6, Sonnenberg `139 teaches at least one protrusion is symmetric about a midpoint of the measurement region (Fig. 11B).
Regarding claim 7, Sonnenberg `139 teaches at least one protrusion is asymmetric about a midpoint of the measurement region (implied in para 0074).
Regarding claim 8 Sonnenberg `139 teaches the two or more protrusions are integrally formed with the flow conduit (Fig. 11).
Regarding claim 9, Sonnenberg `139 teaches an insert (insert 5) secured within the flow conduit, and wherein the insert at least partly defines a through passage comprising at least one of the two or more protrusions (Fig. 1A).
Regarding claim 10, Sonnenberg `139 teaches the insert configured to provide a secondary flow path between the insert and the walls of the flow conduit, the secondary flow path configured such that, in use, a first mass fraction of fluid passing via the through passage is greater than a second mass fraction of fluid passing via the secondary flow path (Fig. 11 & 12).
Regarding claim 11, Sonnenberg `139 teaches at least one beam path comprises at least one reflection (Fig. 1).
Regarding claim 15, Sonnenberg `139 teaches an insert (5) for an ultrasonic flow meter (1), the meter comprising: a flow conduit (2) for the fluid, the flow conduit extending along a first axis between a first opening (3) and a second opening (4); one or more pairs of ultrasonic transducers (8, 9), each pair of ultrasonic transducers configured to define a corresponding beam path intersecting the flow conduit within a measurement region of the flow conduit, wherein each beam path makes an angle with the first axis so that within the measurement region each beam path comprises a component parallel to the first axis and a component transverse to the first axis , the measurement region spanning between a first position and a second position spaced apart along the first axis (inherent feature as the beam spreads widely in the flow path), wherein one or more portions of the measurement region which are outside of any of the one or more beam paths comprise non-sampled volumes (27a); wherein the insert is configured to be securable within the flow conduit so that at least part of the insert is disposed within the measurement region, the insert comprising: a through passage, configured to extend along the first axis when the insert is secured within the flow conduit (Fig. 1A); and two or more protrusions (walls of secondary channels 27a) extending into the through passage, such that when the insert is secured within the flow conduit, each protrusion extends along the first axis so that at least part of each protrusion is arranged to exclude fluid from at least part of one or more non-sampled volumes, wherein the two or more protrusions are arranged so that, for each beam path, the component transverse to the first axis passes through at least one space defined by a pair of protrusions (Fig. 11B).
Regarding claims 18-20, Sonnenberg teaches the ultrasonic meter being used for metering flow of a fluid, including water (para 0026) or gas (Para 0055).
Regarding claim 21, Sonnenberg `139 teaches at least one protrusion extends along the first axis for a distance which spans the measurement region (Fig. 1A, & 11C).
Claims 1-4, 6, 8, 9 and 11 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Sonnenberg (2018/0136024) (hereinafter Sonnenberg `024).
Regarding claim 1, Sonnenberg `024 teaches an ultrasonic meter (1) for measuring a flow-rate of a fluid, comprising: a flow conduit (21) for the fluid, the flow conduit extending along a first axis between a first opening (2) and a second opening (3); one or more pairs of ultrasonic transducers (7, 8), each pair of ultrasonic transducers configured to define a corresponding beam path intersecting the flow conduit within a measurement region (5) of the flow conduit, wherein each beam path makes an angle with the first axis so that within the measurement region each beam path comprises a component parallel to the first axis and a component transverse to the first axis (inherent feature as the beam spreads widely in the flow path), the measurement region spanning between a first position and a second position (Fig. 1) spaced apart along the first axis, wherein one or more portions of the measurement region which are outside of any of the one or more beam paths comprise non-sampled volumes (14); two or more protrusions extending along the first axis, at least part of each protrusion being arranged to exclude fluid from at least part of one or more non-sampled volumes (walls of secondary channels 14), wherein the two or more protrusions are arranged so that, for each beam path, the component transverse to the first axis passes through at least one space defined by a pair of protrusions (Fig. 3).
Regarding claim 2, Sonnenberg `024 teaches the at least one protrusion extends along the first axis for a distance which spans the measurement region (Fig. 1).
Regarding claim 3, Sonnenberg `024 teaches at least one protrusion, a cross-sectional area of the protrusion perpendicular to the first axis varies with position along the first axis (Fig. 6).
Regarding claim 4, Sonnenberg `024 teaches at least one protrusion, a cross-sectional shape of the protrusion in a plane perpendicular to the first axis varies with position along the first axis (Fig. 6).
Regarding claim 6, Sonnenberg `024 teaches at least one protrusion is symmetric about a midpoint of the measurement region (Fig. 3).
Regarding claim 8, Sonnenberg `024 teaches the two or more protrusions are integrally formed with the flow conduit (Fig. 3).
Regarding claim 9, Sonnenberg `024 teaches an insert is secured within the flow conduit, and wherein the insert at least partly defines a through passage comprising at least one of the two or more protrusions (Fig. 1).
Regarding claim 11, Sonnenberg `024 teaches at least one beam path comprises at least one reflection (Fig. 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Sonnenberg `130 in view of Borring et al. (EP 1775560) (hereinafter Borring).
Regarding claims 12, 22 and 23, Sonnenberg `139 does not explicitly teach at least one protrusion, a cross-sectional area of the protrusion in a plane perpendicular to the first axis increases moving in a direction along the first axis from the first opening to the first position and/or from the second opening to the second position. Borring teaches at least one protrusion, a cross-sectional area of the protrusion in a plane perpendicular to the first axis increases moving in a direction along the first axis from the first opening to the first position and/or from the second opening to the second position (col. 9, lines 13-18). It would have been obvious to one having ordinary skill in the art at the time the invention was made to apply the teaching of Borring in the device of Sonnenberg since it would help straighten the flow through the bore as needed.


Allowable Subject Matter
Claim 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Sonnenberg `139 and `024 teach all the claimed features, however, not of the available reference teach, for each beam path, an effective beam width of that beam path being substantially equal to a spacing of a pair of protrusions defining a space through which the component transverse to the first axis passes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD R PATEL whose telephone number is (571)272-2187. The examiner can normally be reached Mon-Fri: 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HARSHAD R PATEL/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        9/6/2022